DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Pre-Brief Appeal filed on 02/01/2021 has been entered in the case. Claims 1, 3, 5-13 are pending for examination; claims 14-18 are withdraw and claims 2, 4 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is failing to comply with the written description requirement.  According to claim 1, it requires that a distal portion 104 includes a fourth width (w4).  Based on the original Fig. 4, the fourth width w4 lies in the proximal portion 106 region but not in the distal portion 104.  
For the reason above, Applicant is request to define the boundary of the proximal portion 106, and the location of width W is a mid-point of the proximal portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5-7, 10 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanable et al. (US 2011/0257602).
Regarding claim 1, Watanable discloses an injection device, see marke-up Fig. 2 below comprising: a housing 2 having a first body portion (front part) cooperatively engageable with a second body portion (back part) to define a cavity therein.
Note: The marked up Fig. 2 shows a joined line in between the first and second body portions.  Therefore, the first body portion and the second body portion are separated pieces and engageable.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the first and second body portions are formed in separate pieces and cooperatively engageable, since it has been held that constructing a formerly of separate structure and cooperatively engageable in various elements involves only routine skill in the art.
A proximal portion of the housing, see marked up Fig. 2, adapted to be gripped by a user includes a first width (w1) at proximal terminal end thereof, a second width (w2) adjacent to a neck portion (a waist portion of the injection device), and a third width (w3) at the neck portion; 
A distal portion of the housing adapted to perform an injection includes a fourth width (w4); 

A second aperture 4 (a window) formed in the first body portion.
	

    PNG
    media_image1.png
    495
    1013
    media_image1.png
    Greyscale


Regarding claim 3, wherein the first aperture is formed in the proximal portion of the housing.  
Regarding claim 5, wherein the second aperture 4 is formed in the distal portion of the housing.  
Regarding claim 6, wherein the second aperture 4 accommodates an inspection window that is substantially elongated in shape wherein a length of the inspection window 4 extending along a longitudinal axis is substantially greater than a width (similar to width W4) extending along a first transverse axis.  
Regarding claim 7, the marked up Fig. 2 shows that wherein a mid-portion of the proximal portion of the housing has a width (W) greater than the first width (w1), or the width W is greater the second width (w2), or the width W is greater the third width (w3), or the width W is greater the fourth width (w4).  
Regarding claim 10, the marked up Fig. 2 shows that wherein the third width (w3) is less than the second width (w2).  
Regarding claim 13, the marked up Fig. 2 shows that wherein the fourth width (w4) is substantially uniform along an entire length of the distal portion of the device.
1st interpretation:

Claims 1, 3, 5, 7-10 & 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langley et al. (US 2004/0024364) in view of Letzing (US 2004/0039337).
Regarding claim 1, Langley discloses an injection device, comprising: a housing 4 having a first body portion (within joined/dotted lines, in marked up Fig. 2 below) cooperatively engageable (via joined lines, see marked up Fig. 2 below) with a second body portion (an outside of the joined lines) to define a cavity therein; 
Note: The marked up Fig. 2 in Langley shows joined lines in between the first and second body portions.  Therefore, the first body portion and the second body portion are separated pieces and engageable.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the first and second body portions are formed in separate pieces (in one-half of two pieces, for example: a joined line in one-half on left and right sides of the housing of the injection) and cooperatively engageable, since it has been held that constructing a formerly of separate structure and cooperatively engageable in various elements involves only routine skill in the art.
a proximal portion of the housing adapted to be gripped (around area 20) by a user includes a first width (w1) at proximal terminal end thereof, a second width (w2) is at a
a distal portion of the housing adapted to perform an injection includes a fourth width (w4); 
a first aperture (e.g. a rectangular aperture forms around LCD region 10; or apertures form around buttons 12, 14 & 16) formed in the first body portion; and 
a second aperture (e.g. an aperture forms around a prime button 26) formed in the first body portion.  

    PNG
    media_image2.png
    345
    747
    media_image2.png
    Greyscale

Langley does not disclose a neck portion; wherein thesecond width (w2) adjacent to a neck portion, and a third width (w3) at the neck portion.
Letzing discloses an injector device comprising: a housing having a proximal portion; a neck portion 22 is adapted to be gripped by a user for enhancing of gripping during use, para [0014]; a second width W2 is adjacent to the neck portion 22; and a third width W3 at the neck portion, see marked up Fig. 2 of Letzing below. 

    PNG
    media_image3.png
    310
    521
    media_image3.png
    Greyscale

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Langley with a neck portion since the equivalent of the neck portion and the recess/groove (elements 22 in Langley) for their use in the gripping art and the selection of any of these known equivalents to aid in the gripping of the injector by a user would be within the level of ordinary skill in the art. 
Thus, Langley in view of Letzing discloses that the neck portion; wherein the second width (w2) adjacent to a neck portion, and the third width (w3) at the neck portion.  See marked up Fig. Langley in view of Letzing below.




       
    PNG
    media_image4.png
    375
    739
    media_image4.png
    Greyscale


Regarding claim 3, wherein the first aperture is formed in the proximal portion of the housing, see marked-up figure above.  
Regarding claim 5, wherein the second aperture is formed in the distal portion of the housing, see marked up figure above.  
Regarding claims 7-8, Langley in view of Letzing discloses all claimed subject matter as required in the claim 1 above.  Letzing shows in marked up Fig. 2 (in the rejection of claim1 above) that a neck portion (e.g. a waist point at a valley 22); and a width W of the mid portion of a proximal portion of the housing is located at a distal end of the neck portion 22; a second width is located adjacent to the third width w3 and located at a proximal end point of the valley 22.  
Similarly, Langley in view of Letzing discloses in marked up figure (in the rejection of claim 1 above) that a third width W3 is located at middle bottom of the valley, and the width W of the mid-portion of the proximal portion is located at the distal end of the neck portion.  Therefore, the mid-portion of the proximal portion of the housing has a width (W) greater than third width (W3).
Regarding claim 9, as seen in marked up figure of Langley above, the shape of the injection is in tapered at the proximal end of the housing (e.g. at the first width w1), wherein the second width is greater than the first width w1.  Therefore, Langley in view of Letzing discloses that the second width w2.  It appears in the marked up figure Langley et al. in view of Letzing that the second width w2 is greater than the first width w1.
Regarding claim 10, as seen in marked up figure of Langley et al. in view of Letzing, the third width w3 is at mid-point of the neck portion; and the second width is at the proximal end of the neck portion.  Therefore, the third width w3 is less than the second width w2.
Regarding claim 13, Langley discloses that the fourth width w4 is substantially uniform along an entire length of the distal portion of the device. 

A 2nd interpretation: claim 1 (as Langley in view of Letzing); and claims 11-12 (Langley in view of Letzing and further in view of Tyce (US D479,325), see below. 

Claim 1 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langley et al. (US 2004/0024364) in view of Letzing (US 2004/0039337).
Regarding claim 1, Langley discloses an injection device, comprising: a housing 4 having a first body portion (within a joined/dotted lines, in marked up Fig. 2 below) cooperatively engageable (via joined lines, see marked up Fig. 2 below) with a second body portion (an outside of the joined lines) to define a cavity therein; 
Note: The marked up Fig. 2 in Langley below shows joined lines in between the first and second body portions.  Therefore, the first body portion and the second body portion are separated pieces and engageable.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the first and second body portions are formed in separate pieces (in one-half of two pieces, for example: a joined line in one-half on left and right side of the housing of the injection) and cooperatively engageable, since it has been held that constructing a formerly of separate structure and cooperatively engageable in various elements involves only routine skill in the art.
a proximal portion of the housing adapted to be gripped (around area 20) by a user includes a first width (w1) at proximal terminal end thereof, a second width (w2);
a distal portion of the housing adapted to perform an injection includes a fourth width (w4); 
a first aperture (e.g. a rectangular aperture forms around LCD region 10; or apertures form around buttons 12 & 14) formed in the first body portion; and 
a second aperture (e.g. an aperture forms around a button 16; or an aperture forms around a prime button 26) formed in the first body portion.  

    PNG
    media_image5.png
    351
    810
    media_image5.png
    Greyscale

Langley does not disclose a neck portion; wherein a second width (w2) adjacent to a neck portion, and a third width (w3) at the neck portion.
Letzing discloses an injector device comprising: a housing having a proximal portion; a neck portion 22 is adapted to be gripped by a user for enhancing of gripping during use, para [0014]; a second width W2 is adjacent to the neck portion 22; and a third width W3 at the neck portion, see marked up Fig. 2 of Letzing below. 

    PNG
    media_image3.png
    310
    521
    media_image3.png
    Greyscale

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Langley with a neck portion since the equivalent of the neck portion and the recess/groove (elements 22 in Langley) for their use in the gripping art and the selection of any of these known equivalents to aid in the gripping of the injector by a user would be within the level of ordinary skill in the art. 

    PNG
    media_image6.png
    353
    746
    media_image6.png
    Greyscale


Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langley et al. (US 2004/0024364) in view of Letzing (US 2004/0039337) and further in view of Tyce (US D479,325). 
Note: the rejection of claims 11-12 are being used 2nd interpretation.
Langley in view of Letzing discloses all claimed subject matter as required in the claim 1 above, in 2nd interpretation of the rejection above.  Langley discloses a removable cap that frictionally engages with the housing.  Langley in view of Letzing does not disclose the limitation that a recessed or stepped portion formed in the distal portion of the housing; wherein the removable cap being engaged with the recessed or stepped portion of the housing. 
Tyce discloses an injection device, see marked up figures below, comprising: a housing having a first body portion; a second body portion; a proximal portion, a distal portion; the housing further comprising: a recessed or stepped portion formed in the distal portion, wherein a removable cap (see marked up Fig. 1 in Tyce) that frictionally engages with the recessed or steeped portion of the housing.  

    PNG
    media_image7.png
    291
    647
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    216
    735
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    242
    684
    media_image9.png
    Greyscale


It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Langley in view of Letzing with obtain a housing configuration/structure including a recessed or stepped portion formed in the distal portion of the housing and a removable cap being frictionally engaged with the recessed or stepped portion of the housing, as taught by Tyce, in order to provide an enhancing of the closure in between the cap and the housing of the injection. 

    PNG
    media_image10.png
    291
    556
    media_image10.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 11 was being rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanable et al. (US 2011/0257602), see Final office action 08/11/20. However, Applicant did not argue in this rejection.  The prior art Watanable is still valid to apply for new rejection in this office action.  Please see the rejection above for more details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783